Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 10/05/2022.
Priority
This application, filed on 07/29/2020, Pub. No. 2020/0355677 A1, published 11/12/2020, is a continuation of application No. 15/792,109, filed on 10/24/2017, Pub. No. US 2018/0120307, now abandoned, which is a continuation of application No. 14/388,508, filed on 09/26/2014, Pub. No. US 2015/0118692, now US Patent 9,797,897, issued 10/24/2017, which is a National Stage of International Patent Application No. PCT/US2013/032706, filed 03/15/2013, Pub. No. WO 2013/148376, which claims the benefit of U.S. Provisional Patent Application No. 61/615,524, filed March 26, 2012, and U.S. Provisional Patent Application No. 61/692,011, filed August 22, 2012.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have be subject to election/restriction requirement mailed 08/26/2022.  Claims 9, 13-16 and 18-20 are withdrawn from further consideration.  Claims 1-8, 10-12 and 17 are examined.
Election/Restrictions
Applicant's election, with traverse, of Group I, Claims 1-12 and 17, drawn to a method for bulk synthesis of monodisperse, tunable contrast acoustic particles, and, with traverse, the species of
(a)	triethylamine (TEA) as a catalyst;
(b)	a 1:96 molar ratio of tetramethyl orthosilicate (TMOS) (Tetramethoxysilane) and vinylmethyldimethoxysilane (VMDMOS) (Dimethoxymethylvinylsilane) as a combination of the functional species and their ratio;
(c)	vinyl as a conjugative group; 
(d)	a protein as a target; and
(e)	an antibody as a moiety for binding to the target,
in the reply filed on 10/05/2022 is acknowledged.  
Applicant indicated that Claims 1-12 and 17 read on TEA (catalyst species), vinyl (conjugate group species), protein (target species), and antibody (moiety for binding species), and Claims 1-8, 10-12, and 17 read on a 1:96 molar ratio of TMOS and VMDMOS.
The traversal is on the ground(s) that:

    PNG
    media_image1.png
    300
    1194
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    345
    1216
    media_image2.png
    Greyscale


This is not found persuasive for the following reasons.
First, the Examiner notes that the products and the methods are not coextensive in their claimed scope and therefore examination of them both would require additional search and consideration and so constitute an undue burden.
Second, Applicant is reminded that, according to MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps:  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate.  The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).”  Emphasis added.


As indicated at page 3 of the previous Office Action, the product as claimed can be made by another materially different process, such as Stöber-Based Method set forth as Protocol I in Example 1 of the instant disclosure.  
Third, Applicant’s attention is drawn to MPEP 806.04 and 37 CFR 1.146, which states that, if application contains claims directed to more than a reasonable number of species, the Examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.  Since the instant claims are directed to any di-functional, tri-functional, and tetra-functional monomers comprising any conjugative group, any ratios thereof, any catalysts etc., which constitute unreasonable number of species, the requirement of the election of species is proper.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 13-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement between Group I, Claims 1-12 and 17, and Group II, Claims 13-15, 18 and 19, election of the species in the reply filed on 10/05/2022.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Specification
I.	The use of the term Alexa Fluor® and Pluronic®, which is a trade name or a mark used in commerce, has been noted in this application, for example, at pages 7, 13, 15 and 30.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
II.	The specification refers to claim 48 at page 16, line 38; claim 65 at page 17, line 37; claim 83 at page 18, line 36; and claim 97 at page 19, line 34.  There are no claims 48, 65, 83 and 97 in the instant application.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the presence of appeared to be duplicative recitations “formation of acoustic contrast particles with a narrow size distribution; monodisperse acoustic contrast particles” in lines 7-8.  
Claim 2 is objected to because of the following informalities: the use of the improper articles in recitation “the di-functional, a tri- functional, and a tetra-functional monomers.”  Emphasis added.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8, 10-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
Claim 1 is drawn to:

    PNG
    media_image3.png
    448
    1217
    media_image3.png
    Greyscale



With regard to “formation of acoustic contrast particles with a narrow size distribution,” the specification as filed appears to be limited to: 

    PNG
    media_image4.png
    461
    1127
    media_image4.png
    Greyscale

See page 33; Emphasis added.


With regard to “varying ratios of a di-functional, a tri-functional, and a tetra-functional monomer,” the originally filed application appears to be limited to “varying ratios of a di-functional, a tri-functional, and a tetra-functional siloxane monomer”.  See, for example, Claim 68 of PCT/US2013/032706:

    PNG
    media_image5.png
    476
    1218
    media_image5.png
    Greyscale

Emphasis added.


As such, there appears to be no support in the specification as filed for a method of the instant Claims 1-8, 10-12 and 17.
In addition, with regard to Claim 7, the specification as filed appears to be limited to the ratio of the tetra-functional to the di-functional siloxane monomer is one of 1:100, about 1:10, about 1:20, or about 1:4.  See page 17, lines 18-19.  This limited disclosure does not provide support for the broad recitation “the ratio of the tetra-functional to the di-functional monomer is between 1:1000 and 1:2” in Claim 7.  
Applicant is reminded that MPEP § 2163.06 requires: 
I. TREATMENT OF NEW MATTER 
If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C. 132 or 251 as appropriate, and require applicant to cancel the new matter. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant. 
When the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material. 
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.  Emphasis added.

Claims 1-8, 10-12 and 17 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
First, with regard to Claim 1, it is not clear how the tunable acoustic contrast of the monodisperse particles based on the ratios of the di-functional, tri-functional, and tetra-functional monomers used is achieved by varying ratios of a di-functional, a tri-functional, and a tetra-functional monomer.  Given the broadest reasonable claim interpretation, the Examiner construes the method according to Claim 1 as employing, for example, a di-functional, a tri-functional, and a tetra-functional monomer in the ratio of 0:1:0 that reads on the method, taught in Vogel et al., “Fluorescent organosilica micro- and nanoparticles with controllable size,” J. Colloid Interface Sci., 2007, vol. 310, issue 1, pp. 144-150, discussed in the 102(b) rejection below.
Second, the phrase, “acoustic contrast particles with a narrow size distribution,” in Claim 1 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See also MPEP § 2173.05(b).  Thus, the use of “narrow” in the phrase, “acoustic contrast particles with a narrow size distribution,” is undefined with regard to the metes and bounds of the claim since an ordinary artisan would not have a proper basis from which to know what constitutes a broad versus a “narrow size distribution.”  One of ordinary skill in the art could reasonably construe the phrase, “narrow size distribution,” to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of Claim 1 are indefinite.  Subsequent Claims 2-8, 10-12 and 17 depend on Claim 1 and are thus indefinite as well.
Claim 4 is indefinite in the recitation “the monomer comprises a conjugative group.”  There is insufficient antecedent basis for this limitation in the claim because “the di-functional, a tri- functional, and a tetra-functional monomers” are recited in Claim 2, 
upon which Claim 4 depends.  See MPEP § 2173.05(e):
“A claim is indefinite when it contains words or phrases whose meaning is unclear.  In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014).  The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.  A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made.”  Emphasis added. 


Claim 17 is indefinite in the recitation “the monomer comprises a conjugative group.”  There is insufficient antecedent basis for this limitation in the claim because “the hydrolyzed monomers” are recited in Claim 3, upon which Claim 17 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 11, 12 and 17 rejected under 35 U.S.C. 102(b) as being anticipated by Vogel et al., “Fluorescent organosilica micro- and nanoparticles with controllable size,” J. Colloid Interface Sci., 2007, vol. 310, issue 1, pp. 144-150.
With regard to Claims 1-5, 11 and 17, Vogel et al., throughout the publication, and, for example, at Fig. 1, teach synthesis of thiol-functionalized organosilica microspheres from 3-mercaptopropyltrimethoxysilane (MPTMS) by a two-step process:  (1) acid-catalyzed hydrolysis, followed by (2) base-catalyzed condensation in the presence of triethylamine (TEA) (the elected species (a)), which leads to the formation of solid microspheres with a narrow size distribution:

    PNG
    media_image6.png
    462
    756
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    481
    566
    media_image7.png
    Greyscale



It is noted that 3-mercaptopropyltrimethoxysilane (MPTMS) represents a tri-functional monomer containing at least one functional group.  In Introduction, Vogel et al. further teach that control of particle size (50 nm–3 μm) is achieved by varying the total monomer concentration.  In Introduction, Vogel et al. teach the particle size, which is within the range set forth in Claim 12:

    PNG
    media_image8.png
    459
    896
    media_image8.png
    Greyscale



According to MPEP § 2131.03, a specific example in the prior art, which is within a claimed range, anticipates the range.
It is noted that the statement “A method for bulk synthesis of monodisperse, tunable contrast acoustic particles” in the preamble of Claim 1 recites the purpose or intended use and does not result in a manipulative difference between the claimed invention and the Vogel et al. reference.  See MPEP § 2111.02:
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.”  Emphasis added.


Therefore, each and every element of the claims are met by the Vogel et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for 
all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10-12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel et al., “Fluorescent organosilica micro- and nanoparticles with controllable size,” J. Colloid Interface Sci., 2007, vol. 310, issue 1, pp. 144-150; in view of Yamamoto et al., EP 0476 293 A1, published 08/08/1991 (IDS submitted 08/24/2021).
The teachings of Vogel et al. are discussed in the 102(b) rejection above and incorporated herein in its entirety.
Although, in Introduction, Vogel et al. teach production of mercapto-functionalized organosilica particles using the co-condensation of tetraethoxysilane (TEOS), which is a tetra-functional species, and 3-mercaptopropyltrimethoxysilane (MPTMS), which is a tri-functional siloxane monomer containing at least one functional group, this reference does not teach the elected species (b) and (c).

With regard to the elected species (b) and (c), and Claims 6-8 and 10, Yamamoto et al. teach synthesis of polyorganosiloxane particles (page 6, lines 45-46) obtained by polymerization of vinylmethyldimethoxysilane (page 4, lines 57-58) and trimethoxymethylsilane (page 4, line 16).  Notably, at page 4, lines 35-47, Yamamoto et al. teach a structure reading on 3-mercaptopropyltrimethoxysilane (MPTMS) employed in the method, taught by Vogel et al.:


    PNG
    media_image9.png
    57
    312
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    51
    945
    media_image10.png
    Greyscale



At page 6, Yamamoto et al. further teach varying amounts of monomers to reach the desirable polymer characteristics.
It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used varying ratios of vinylmethyldimethoxysilane and trimethoxymethylsilane in the method, taught by Vogel et al., for the following reasons.  
First, based on the Yamamoto et al.’s teachings, one of skill in the art would have considered vinylmethyldimethoxysilane and trimethoxymethylsilane as substituting equivalents of 3-mercaptopropyltrimethoxysilane (MPTMS), taught by Vogel et al., known for the same purpose.  See MPEP § 2144.06.
Second, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used combination of vinylmethyldimethoxysilane and trimethoxymethylsilane, which, as taught by Yamamoto et al., are useful for the same purpose.  See MPEP § 2144.06.  Furthermore, as taught by Vogel et al., production of functionalized organosilica particles using the co-condensation of different functional monomers is well known in the art.
Third, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used the varied ratio of the monomers by optimization within prior art conditions or through routine experimentation.  According to MPEP § 2144.05, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”


Moreover, as evidenced by Yamamoto et al., varying amounts of monomers to reach the desirable polymer characteristics is a common technique in the art.

With regard to the elected species (d) and (e), Lopez et al., WO 2010/132474, published 11/18/2010 (IDS submitted 08/24/2021), in paragraph [0053], teach acoustic particles having attached an antibody as a moiety for binding to the target (a protein):

    PNG
    media_image11.png
    508
    1327
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    274
    1329
    media_image12.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8, 10-12 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10,238,586, issued 03/26/2019.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,238,586 claims:

    PNG
    media_image13.png
    331
    667
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    567
    664
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    631
    671
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    150
    660
    media_image16.png
    Greyscale



Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678